Citation Nr: 1549079	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970 and December 1973 to May 1974.  His awards include the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to TDIU is raised by the record, including the representative's March 2015 arguments that the Veteran is totally disabled due to service-connected PTSD and prostate cancer residuals, specifically urinary incontinence.  It is considered to be on appeal as part of the Veteran's claim for an increased rating for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the TDIU issue is now properly before the Board.  

The Board acknowledges that the Veteran and his representative have submitted timely notices of disagreement (NOD) as to issues of entitlement to service connection for hypertension and aneurysm; increased ratings for prostate cancer residuals and erectile dysfunction; and earlier effective dates for the grants of service connection for prostate cancer residuals and erectile dysfunction are all included.  A statement of the case has not been issued on any of these issues.  However, the Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board does not have jurisdiction over them at this time.

In March 2015, the representative indicated that the Veteran was withdrawing a request for a hearing.  

The issues of entitlement to service connection for tinnitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal for service connection for hearing loss disability concerns only the right ear.  However, in May 2010, the Veteran claimed service connection for left ear hearing loss disability as well.  This matter is referred to the RO for appropriate action.  As the issue of service connection for tinnitus is inextricably intertwined with it based on the representative's March 2015 argument that the Veteran's tinnitus is secondary to service-connected hearing loss, and a September 2010 VA examiner's statement that his tinnitus is as likely as not a symptom associated with his hearing loss, the matter of service connection for tinnitus is remanded to have it considered again after the matter of service connection for left ear hearing loss disability is adjudicated.  

Relevant evidence which has not been considered by the RO was submitted by the Veteran's representative, along with a waiver of RO consideration in October 2015.  


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss disability was not manifest in service and is unrelated to service, and right ear sensorineural hearing loss was not manifest to a degree of 10 percent within 1 year of separation.

2.  The Veteran does not have a current ischemic heart disease disability.

3.  Resolving reasonable doubt in the Veteran's favor, for the entirety of the rating period, the Veteran's PTSD has produced occupational and social impairment, with deficiencies in most areas.  However, it has clearly not produced total industrial and social impairment.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for a 70 percent rating, but not higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in June 2010.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2010; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence, and they contain sufficient information to fairly decide the merits of the PTSD rating claim.  

The representative argued in March 2015 that the September 2010 VA examination for the Veteran's right ear hearing loss disability claim was inadequate, as the examiner acknowledged that testing in 1973 showed moderate hearing loss at 6000 Hertz in the left ear, but concluded that the Veteran's hearing in 1973 was within normal limits.  The Board notes that this appeal, however, concerns service connection only for right ear hearing loss disability, and finds that the report is not inadequate for deciding such claim on the basis alleged.  The representative also argued that the VA examination report was inadequate for failing to include in the evaluation that the Veteran had service from October 1968 to August 1970 and from December 1973 to May 1974, but the preponderance of the evidence indicates that that omission did not result in an inadequate examination/record, as the examiner reasoned, in essence, that the Veteran's hearing had been normal throughout service, and right ear hearing loss disability was not shown for years post-service.  The examiner apparently mistook an April 1974 service discharge examination report for an "April 1979" report.  The Board finds the examination/record to be adequate for reasons indicated above.  

In October 2015, the representative challenged the August 2010 VA examiner's qualifications to determine whether a private chiropractor's findings warranted a diagnosis of ischemic heart disease, but VA examiners are presumed to be competent to render medical opinions, as they are qualified through education, training, or experience to offer medical diagnoses, statements, and opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system and cardiovascular-renal disease is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to herbicides therein.  As such, ischemic heart disease would be presumed service connected on an Agent Orange exposure basis if demonstrated after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 
 
For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the case of any Veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, even though there is no official record of such incurrence or aggravation.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Right ear hearing loss

The issue on appeal is service connection for right ear hearing loss disability.  The issue of service connection for left ear hearing loss disability has not been adjudicated and has been referred to the RO for appropriate action, as indicated above.  

Service treatment records do not show any diagnoses of right ear hearing loss disability.  On service examinations in June 1970, August 1973, and April 1974 (appearing to be April 1979 in one copy of the April 1974 examination report), the Veteran denied having or having had right ear hearing loss, and his right ear hearing acuity was normal per audiometric testing at various frequencies from 500 to 4000 Hertz and above.  

In May 2010, the Veteran's private chiropractor reported that due to machine gun fire in the immediate proximity of the Veteran's ear during service, the Veteran reported that he had progressively lost hearing in his right ear.  The chiropractor evaluated the Veteran's hearing loss with stimuli and found that he had lost over 80 percent of his right ear hearing.  The chiropractor opined that it was more likely than not that the Veteran's right ear deafness is directly and causally related to the repetitive noise of machine gun fire, thus it is more likely than not that his right ear deafness is directly and causally related to his service. 

In September 2010, a VA examiner considered information in the Veteran's claims folder including audiometry from before, during, and after service, and opined that the Veteran's current hearing loss was not caused by or a result of his in-service noise exposure.  The rationale was that the Veteran's hearing was normal on service entrance examination in 1968 and on service discharge examination in 1970, with no significant change while on active duty.  Therefore, there was no evidence to support the Veteran's claim of hearing loss due to service.  Additionally, the Veteran had had 2 additional hearing examinations in 1973 and "1979," which also revealed hearing within normal limits for each ear.  Therefore, even 10 years after he entered service, the Veteran had hearing within normal limits.  VA's audiometry in September 2010 revealed a severe to profound mixed hearing loss for the right ear, and a mild to severe sloping sensorineural hearing loss.  There was a significant change in the Veteran's hearing for each ear since he was released from service in 1970.  In the examiner's opinion, the hearing loss revealed on current evaluation was not caused by or a result of military noise exposure, but more than likely due to some other etiology.  

On private evaluation by an ear, nose, and throat physician in October 2010, the Veteran reported that hearing loss began suddenly 40 years beforehand.  An October 2010 letter from that physician indicates that the Veteran has a history of significant noise exposure, being an airborne ranger weapons expert, and firing bazookas and mortars in Vietnam in 1968 and 1969, with severe tinnitus during that weapon use.  He had no family history of hearing loss.  Audiometry that day revealed mixed hearing loss in the right ear.  The physician opined that it would appear as likely as not that the Veteran's in-service noise exposure contributed to his hearing loss.

On VA audiology evaluation in December 2014, the Veteran reported difficulty hearing for many years, especially in his right ear, and stated that his right ear hearing loss was due to military noise exposure from rifle and mortar firings, and that he had not had any additional exposure to noise with any civilian jobs or hobbies.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current right ear hearing loss disability.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to service.  

In-service noise exposure is conceded, in light of the statements about exposure to noise from Bazookas and mortars in Vietnam in 1968 and 1969, the fact that the Veteran was awarded the Combat Infantryman Badge, and in consideration of 38 U.S.C.A. § 1154(b).  However, the Veteran's audiometry was normal on each of the service examinations, including on service discharge examination in April 1974.  Further, the Veteran denied having or having had ear trouble and hearing loss on each of those service examinations, contrary to his current assertion that he had hearing loss in service.  This evidence generated on multiple occasions in service is deemed very probative evidence that he did not have right ear hearing loss in service, as it was made at the time.  It outweighs his recent conflicting statements to the contrary, first made in the VA compensation setting and with no supporting evidence.  Furthermore, the first indication of right ear hearing loss disability was many years after service, and so the Board concludes that the Veteran's current right ear sensorineural hearing loss disability was not manifest to a degree of 10 percent within 1 year of separation.  

As far as relationship to service is concerned, the September 2010 VA examination report indicating that the Veteran's right ear hearing loss disability was not caused by service noise exposure is deemed to be more probative than medical opinions to the contrary, as it is clear that the VA examiner in September 2010 reviewed relevant medical records in making that opinion, whereas there is no indication that those who have opined to the contrary have done so, and because there is no evidence of hearing loss for years post-service, and the VA examiner's rationale, in essence, was that the Veteran's hearing had been normal throughout service and there was no significant change while on active duty.  It is unclear whether the health care providers who opined to the contrary were aware of this information in the Veteran's claims folder, or of the fact that right ear hearing loss disability is not manifest until years post-service.  Moreover, the history considered by the private ear, nose, and throat physician in October 2010, of the Veteran's hearing loss beginning suddenly 40 years beforehand, on which he may have relied in rendering his opinion, is undermined by the evidence contained in the claims folder, including, particularly, the Veteran's service treatment records.  See Prejean v. West, 13 Vet. App. 444 (2000).  Accordingly, it is accorded very little probative weight.  

While the Veteran may feel that his current right ear hearing loss disability is related to service, as reflected by his December 2014 statement to this effect, this is a complex medical matter for which he is not qualified to opine.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The representative's March 2015 argument that since moderate hearing loss was shown in the left ear on examination during service, service connection is warranted for hearing loss based on a direct service connection theory, does not carry any weight for the issue of service connection for right ear hearing loss disability which is the only hearing loss issue currently being decided on appeal.  While the representative argued in October 2015 that the Veteran's hearing loss began in service and has continued since, the Board disagrees based on the evidence.   

Ischemic heart disease

Service treatment records are silent for reference to ischemic heart disease, and the Veteran's heart was normal on service discharge examinations in June 1970 and April 1974.  Moreover, there is no satisfactory diagnosis of ischemic heart disease of record.  

The evidence in favor of a finding that the Veteran has ischemic heart disease is from a private chiropractor who reported in May 2010 that due to Agent Orange exposure, the Veteran was evaluated for ischemic heart disease.  The chiropractor reported that at the time of examination, the Veteran indicated that he was experiencing mild chest pain.  A 3 lead screening ECG was performed and it was abnormal with sloping and enlarging ST segments.  The Veteran's heart auscultated poorly with feeble irregular tones.  His blood pressure was 110/70 and his pulse rate was 80.  In view of the abnormal ECG and chest pain, the Veteran was advised to go to the nearest emergency room.  The chiropractor stated that not only did the Veteran have ischemic heart disease, he appeared to be having a current event during his examination.  The chiropractor opined that the Veteran had ischemic heart disease which was more likely than not directly and causally related to Agent Orange exposure.  He stated that accordingly, it is more likely than not that the Veteran's ischemic heart disease is directly and causally related to his military service.  

A March 2011 private medical record states that an echo in March 2011 revealed preserved left ventricle systolic function, although it also found left ventricular hypertrophy (LVH).  The impression was that the Veteran had unspecified chest pain.  A September 2014 VA echocardiogram showed borderline LVH.  These pieces of evidence do not show ischemic heart disease.  The most recent LVH was borderline instead of abnormal, showing that the Veteran did not have LVH earlier, and only unspecified chest pain was found in March 2011.  

The evidence which works against a finding of a current ischemic heart disease includes a June 2010 VA progress note which indicates that an electrocardiogram was normal and that chest wall pain was due to suspected costochondritis.  It also includes the August 2010 VA heart examination report.  At the time of that examination, the Veteran asserted that ischemic heart disease had its onset in 2010.  There was no history of myocardial infarction or congestive heart failure, and no history of diagnostic or therapeutic procedures.  The Veteran reported that the private chiropractor mentioned above told him that he had ischemic heart disease.  The Veteran reported a trip to the emergency room for chest wall pain, but that at that time, cardiac etiology was ruled out.  The Veteran indicated that there had been no treatment for ischemic heart disease.  Cardiac examination findings by the VA heart examiner included no evidence of congestive heart failure or pulmonary hypertension.  S1, S2 heart sounds were present, and there were no extra heart sounds.  Rhythm was regular.  The Veteran's METS by lifestyle was 9.  His heart size was normal.  An EKG revealed normal sinus rhythm.  In the end, the diagnosis was no evidence of coronary artery disease/ischemic heart disease.  

On private evaluation in October 2010, the Veteran denied chest pain, palpitations, and hypertension, and chest and cardiovascular evaluations were negative.  On private evaluation in August 2011, it was reported that a treadmill nuclear stress in March 2011 did not reveal any perfusion defects and found no evidence of inducible ischemia.  

Furthermore, in June 2012, a VA cardiologist ruled out congestive heart failure as a cause of pleural effusion.  That same cardiologist evaluated the Veteran for chest pain in November 2014 and felt that his chest pain was atypical and noncardiac.  A recent VA echocardiogram from September 2014 showing a normal ejection fraction and only borderline left ventricular hypertrophy was of record and a November 2014 electrocardiogram, which was normal except for premature ventricular complexes, was considered by the examiner.  Furthermore, in January 2015, a private physician indicated that the Veteran did not have a history of coronary artery disease or heart attack.  Finally, a September 2014 VA report of a transthoracic echocardiogram was interpreted as showing no more than borderline concentric left ventricular hypertrophy.   

The Veteran's representative argued in October 2015 that cardiac ischemia may be based on ECG findings, and that alternative criteria for evaluation of coronary artery disease is hypertrophy shown on echocardiogram.  However, borderline left ventricular hypertrophy is not left ventricular hypertrophy.  The preponderance of the evidence shows no more than borderline left ventricular hypertrophy and indicates that the Veteran does not have ischemic heart disease.  The diagnosis by the Veteran's chiropractor is undermined by the later findings, including based upon detailed study by the VA examiner in August 2010 and the treadmill stress test in March 2011 showing no inducible ischemia, that the Veteran does not have ischemic heart disease.   

In light of the above, the Board finds that the Veteran does not have a current ischemic heart disease disorder.  The private chiropractor seems to have based the diagnosis chiefly on the assertion of chest pain and an abnormal ECG.  However, the Veteran apparently went to an emergency room for chest wall pain immediately after this, as he had been advised by the chiropractor, where he presumably would have been more thoroughly worked-up, and cardiac etiology was ruled out, signifying the absence of ischemic heart disease as a cause for that chest pain.  Moreover, after this, in August 2010, a VA heart examiner thoroughly examined the Veteran for ischemic heart disease and found that there was no evidence of it.  The examiner relied upon not only the history provided by the Veteran at that time, including of an emergency room visit ruling out cardiac cause for chest pain, but also on clinical findings including of normal heart sounds and rhythm, normal heart size, the Veteran's prior treatment history, and his METS by lifestyle.  For these reasons, the Board finds the opinion of the VA heart examiner to be more probative.  Prejean, 13 Vet. App. at 444.

In February 2011, the Veteran stated that he had been told that he has ischemic heart disease and that he has been granted (presumably Social Security) disability for it.  However, apparently only his chiropractor told him that he had ischemic heart disease, and the award letter from Social Security Administration attributes the Veteran's award to PTSD and does not mention ischemic heart disease.  It merely contains the May 2010 report from the Veteran's chiropractor, reporting ischemic heart disease.

The arguments raised by the Veteran's representative in March and October 2015, to the effect that the Veteran has ischemic heart disease, have been carefully considered.  However, chest pain, atypical chest pain, and abnormal electrocardiograms mentioned in those arguments are not diagnoses of ischemic heart disease.  While documentation of ischemic heart disease may be based on hypertrophy shown on echocardiogram, the preponderance of the evidence indicates that hypertrophy is not present.  Only borderline hypertrophy has been shown, and that is not the same as hypertrophy.  Even a report of a September 2014 VA transthoracic echocardiogram, submitted by the representative on appeal, indicates that the Veteran's left ventricle is normal in size and that the echocardiogram was consistent with no more than borderline left ventricular hypertrophy.   

Increased rating for PTSD 

The Veteran has appealed the initial assignment of a 30 percent rating for his service-connected PTSD, effective from the May 2010 date of claim.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupation and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

After thoroughly reviewing the evidence of record, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, a 70 percent schedular rating, but not higher, is warranted for the Veteran's PTSD for the entire appeal period.   

In August 2010, the Veteran's private psychologist had characterized the Veteran's PTSD as extreme, had indicated that it rendered him incapable of sustained competitive employment, and had assigned him a GAF of 38 at that time.  On VA psychiatric examination in November 2010, the examiner indicated that the Veteran was easily distracted and so could not do serial 7's; that his thought processes apparently were racing and scattered, with an overabundance of ideas and tangentiality; that the Veteran had only fair impulse control with impulsive speech; and that he had panic attacks triggered by stress.  Remote and recent memory were mildly impaired.  The examiner found that the Veteran's PTSD causes at least reduced reliability and productivity due to PTSD symptoms, and that his GAF was 50.  The VA examiner in November 2010 did not indicate whether the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, but he did indicate that it did not cause total occupational and social impairment.  

Since then, a GAF of 39 was assigned in April 2013, and in January 2015, a private psychologist found the Veteran to have a GAF of 45, reflecting serious impairment with several areas including work, family relations, and mood.  The psychologist reported that she was highly certain that the Veteran had been unable to secure or follow a substantially gainful occupation since he last worked in 2009 as a result of his PTSD, and she reported that his PTSD symptoms had contributed to the loss of his last job.  She stated that the current severity of his symptoms dated back to at least March 2010, when he was evaluated by a psychologist and found to have major impairment in functioning.  Since that time, he had demonstrated deficiencies in most areas, such as work, family relations, and mood, and he has demonstrated difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  

The Board accords the January 2015 private psychologist's report significant weight as the psychologist reviewed the Veteran's history carefully and examined him at the time.  That report supports a 70 percent rating for the entirety of the rating period as the psychologist conducted a longitudinal review of the Veteran's PTSD and indicated that it caused deficiencies in most areas and that the current severity of the Veteran's symptoms dated back to at least March 2010.  The GAF of 39 in April 2013 accords with that, as does the August 2010 GAF of 38 and even the GAF of 45 in January 2015, as it is said to have reflected serious impairment.  While there was a GAF of 50 on VA examination in November 2010, the Veteran indicated in March 2013 that that examination lasted only 15 to 20 minutes, and that he was not given any examination, but instead was only asked to answer a few questions on a computer, and the examiner was very timid and withdrawn, sometimes seemingly reluctant to ask him any personal questions about his symptoms.  Reasonable doubt is resolved in the Veteran's favor as to continuance of deficiencies in most areas for the entirety of the rating period, given all of the evidence, including the fact that the VA examiner in November 2010 did not indicate whether the Veteran's PTSD caused deficiencies in most areas.  

The Board finds, however, that the criteria for a 100 percent rating under the Rating Formula are not met.  The Board finds that while it has been reported that the Veteran has an inability to establish and maintain effective relationships, the Veteran does not have total social impairment which is necessary for a 100 percent schedular rating.  The evidence shows that he is married and lives with his wife.  A January 2015 private psychology evaluation report shows that he arrived on time, was casually dressed and groomed, was quite forthcoming, spoke openly about his behaviors, and was alert and cooperative.  As that psychologist noted, an evaluation in April 2013 had revealed difficulties in social functioning and family relationships (instead of total social impairment).  That psychologist also noted that pleading and crying from the Veteran's wife gets him to come out of his room.  And while the Veteran may hate to go out in public, as he indicated in May 2014, it appears from that statement that he does, and he has attended various psychological evaluations and communicated well with the health care providers at those times during the rating period, as evidenced by the information in their reports.  All of this evidence shows that he does not have the total social impairment due to his PTSD, which is necessary for a 100 percent rating under the Rating Formula.  

Other considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD.  The rating criteria contemplate all possible psychiatric symptoms.  The symptoms listed in the rating criteria are only exemplary symptoms.  Mauerhan; Sellers.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board must also consider whether there is a collective effect involving the Veteran's other service connected disabilities acting with the psychiatric disability on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  During the period under consideration, the Veteran was also service-connected for residuals of prostate cancer, and erectile dysfunction.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Service connection for hearing loss disability is denied. 

Service connection for ischemic heart disease is denied. 

A 70 percent schedular rating for PTSD, but not higher, is granted for the entirety of the rating period, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran seeks service connection for tinnitus, in part as secondary to left ear hearing loss disability which he is also claiming is service-connected.  To date, the RO has not adjudicated the matter of entitlement to service connection for left ear hearing loss disability.  Accordingly, this must be accomplished so that his claim for service connection for tinnitus which is on appeal can be resolved.  

Entitlement to TDIU has been raised by the record.  The Veteran specifically requested TDIU in January 2011.  In March 2015, the Veteran's representative argued that the combined effect of the Veteran's PTSD and prostate cancer residuals warrants a TDIU rating.  The RO will address the matter of TDIU after a report of a VA examination which is being ordered below is obtained.  That report is to contain information on matters concerning the Veteran's occupational impairment and limitations imposed due to his service-connected PTSD and prostate cancer residuals.  The Board notes that the Veteran last worked as a VP General Manager for a roofing company in 2009, and had earned $115,000 as a contract manager in 2006.  It is unclear that the health care providers who have opined on his employability have thoroughly considered his educational background, work experience, and employment history.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice for his claim for service connection for tinnitus, including as secondary to left ear hearing loss disability.   

2.  Appropriately develop and adjudicate the matter of service connection for left ear hearing loss disability, as it is inextricably intertwined with the Veteran's claim for service connection for tinnitus.  

3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities (PTSD, prostate cancer residuals and erectile dysfunction) have affected his ability to work by assessing his occupational impairment, if any. 

Specifically, the examiner is asked to comment as to the limitations imposed by each of the Veteran's service-connected disabilities on his ability to obtain and retain employment.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  It is noted, including in November 2010 and May 2013 records, that the Veteran has reported 12 years of schooling plus an AA degree, a business degree, certifications relating to contractor work, 14 or more years of past work experience as a VP General Manager for a roofing company, other work experience with defense and aviation contractors, and earnings of up to $115,000 as a contract manager in 2006.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's above pending claims in light of any additional evidence added to the record, and address the matter of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, including on the TDIU issue, and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


